El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Nido & Cía., sociedad agrícola industrial, entabló una de-manda en ]a Corte de Distrito de Hnmacao en solicitud de nn auto de injunction dirigido contra Albir Alicea. Alegó dicha sociedad que tenía arrendada cierta finca rústica que describe y que el demandado, sin su consentimiento y sin título o derecho alguno para ello, había roto repetidas veces la cerca de la finca y pasado por dentro de ella, insistiendo en continuar procediendo de tal modo. El demandado con-testó alegando que era dueño de cierta finca colindante con la que tenía arrendada la demandante y que en efecto pa-saba por dentro de la finca poseída por la demandante por un camino que había usado siempre y que existía desde tiem-po inmemorial. Celebrada la vista, la corte resolvió el pleito en contra de Nido & Cía., porque “el camino objeto del liti-gio constituye una servidumbre impuesta sobre el predio sir-viente de que disfrutan en arrendamiento los demandantes, y al cerrar éstos dicho camino, se convierten en perturbadores del derecho que asiste al demandado como dueño del predio dominante. ’ ’
La parte demandante apeló y sostiene en su alegato que la corte de distrito erró al declarar que existía una servidum-bre de paso..
Hemos examinado cuidadosamente la prueba y a nuestro juicio sostiene la sentencia. Se admite por la parte apelante que este caso debe regirse por la legislación anterior al Có-digo Civil y de acuerdo con ella es bien claro que el deman-dado pudo invocar el uso inmemorial del camino para pro-bar su derecho a pasar por él. “Mas las otras servidumbres de que se ayudan los homes”, dice finalmente la ley 15, del título 31 de la Partida tercera, “para aprovechar et labrar sus heredades et sus edificios, que non usan clellas cada día, mas a las veces et con fecho, así como senda o carrera o vía que hobiese en heredat de su vecino o en agua que veniese una vez en la semana, o en el mes o en el año et non *36cada día, tales servidumbres como estas et las otras seme-jantes dellas non se podrien ganar por el tiempo sobredicho, ante decimos que qui las quisiere haber por esta razón que ha meenester que hayan usado dellas ellos o aquellos de quien las hobieron tanto tiempo que non se puedan acordar los homes quanto ha que lo comenzaron a usar”.
La sociedad demandante es arrendataria de la finca por donde pasa el- camino o senda. Los actuales dueños de esa finca no han intervenido en el pleito. En el acto de la vista declararon un administrador y un empleado de un antiguo dueño y reconocieron la existencia del camino. Es más, dijeron que intentaron cerrarlo y que así lo propusieron al due-ño y éste no accedió porque no estaba dispuesto a violar de-rechos adquiridos. Declararon también, el demandado que dijo: “ * * * que ese camino lo viene utilizando desde que era pequeño, tiene como sesenta y cinco o sesenta y siete años, nació en el mismo sitio y allí mismo vive en lo que le dejó su padre, y siempre ha conocido ese camino, siempre * * * ”, y el testigo Eduviges Santiago, que manifestó: “ * * * que el declarante tiene setenta y seis a setenta y siete años y conoce ese camino desde que se conoce él mismo, ha conocido siempre ese camino, ha nacido allí y siempre ha visto ese camino ahí * * * ”.
Se invoca por la parte apelante la sentencia del Tribunal Supremo de España de 9 de noviembre de 1865, 12 J. C. 265, en la que se establece la doctrina de que:
“La posesión inmemorial no se justifica suficientemente con testigos, el mayor de 55 años, por más que digan que así lo han visto durante el tiempo de que pueden dar razón. ’ ’ Pero en el presente caso los testigos que declaran, tiene uno de 65 a 67 años y otro de 76 a 77, y su testimonio abarca claramente un período mayor de cuarenta años. Cividanes v. Amorós Hermanos, 8 D. P. R. 589. Además el mismo Tribunal Supremo de España limitó su anterior doctrina cuando en su sentencia de 17 de junio del 1873, 28 J. C. *37196, decidió que: “La ley 15, tit. 31, de la Partida 3ª. se limita a ¡ determinar el tiempo necesario para la prescripción de las servidumbres continuas y discontinuas, sin hacer indicación alguna respecto a las condiciones que deben tener los testi-gos que se presenten en juicio para acreditar la existencia de aquellas; y por lo mismo no puede ser infringida én el sentido de haber dado valor la Sala sentenciadora a la decla-ración de personas inhábiles por su edad para dar razón de hechos que por su antigüedad no pueden los hombres acordarse de'cuándo tuvieron principio.”
También se invoca por la parte apelante la sentencia del Tribunal Supremo de España de 15 de diciembre de 1882, 50 J. C. 469, que establece la doctrina de que: “Si bien las servidumbres discontinuas, cual es la de camino o vía, pueden adquirirse por la prescripción de tiempo inmemorial, es ne-cesario para ello que el uso no sea por fuerza, ni por ruego al dueño del predio sirviente, sino con buena fe en la creencia de que se tiene derecho para ello.” T esa es en efecto la bue-na doctrina, pero en este caso la prueba no demuestra que la fuerza o el ruego sean la base actual del derecho del de-mandado. Por voz de su administrador Antonio Hoya, habló el antiguo dueño Antonio López, así: “Expresa Noy a que como faltaba ganado de la finca intentó cercarla toda y dijo a don Antonio que por qué no mandaba cerrar las puertas que daban acceso al camino, y él me dijo que él no podía man-darlas a cerrar porque aquello era un camino al cual tenían derecho los colindantes. ” Y en igual sentido se expresa Bar-tolomé Flaquer empleado de López por espacio de dos años.
Es cierto que puede presentarse una prueba mejor que la que existe en este caso para demostrar el uso inmemorial. Antiguos monumentos, mapas, libros, historias de sucesos que tuvieran lugar en el camino mismo o en relación con dicho camino, etc., podrían aportar una prueba que rebasaría los límites de la memoria de los más ancianos del lugar, pero si la prueba testifical es por sí sola suficiente, entonces las *38declaraciones de dos testigos de la edad qne elejamos indi-cada y qne declararon en la forma qne conocemos, es lo más qne puede exigirse. T si esa prueba no es la única qne existe, sino que se presenta acompañada de admisiones de uno ele los antiguos dueños y frente a ella sólo se encuentra el testimonio' del arrendatario del predio por donde pasa el camino y de su administrador y el ñecño de que la servi-dumbre no consta inscrita en el registro, es necesario con-venir en que actuó con razón derecha la corte de distrito al desestimar la demanda con imposición de las costas a la so-ciedad demandante.
Declarada sin lugar la demanda de injunction.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.